United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1105
                         ___________________________

                              David Anthony Stebbins

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                 University of Arkansas; Office of the Chancellor

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                            Submitted: October 25, 2013
                             Filed: November 14, 2013
                                   [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       After David Stebbins was suspended from the University of Arkansas
(University) and was denied re-enrollment, he brought a suit alleging violations of his
rights under the Rehabilitation Act, 29 U.S.C. § 794(a). Following a two-day bench
trial, the district court1 entered judgment for defendants, concluding that Stebbins had
failed to prove defendants did not provide him with a reasonable accommodation.
This appeal followed.

       Having reviewed the record before us, we agree with the district court that the
accommodation Stebbins sought--help with his “tactlessness”--was not related to the
reason for his suspension, namely, outbursts of violent speech and threats about
another “Virginia Tech incident.” See Stern v. Univ. of Osteopathic Med. & Health
Sci., 220 F.3d 906, 908 (8th Cir. 2000) (under Rehabilitation Act, reasonable
accommodation requested must be related to disability). We agree further that
accommodating such behavior would not have been reasonable: allowing Stebbins
to threaten and harass others at the University would have placed an undue hardship
on appellees to ensure the safety of the University’s population. See Peebles v.
Potter, 354 F.3d 761, 767 (8th Cir. 2004) (plaintiff must show he requested
reasonable accommodation that imposes no undue burden); Kohl ex rel. Kohl v.
Woodhaven Learning Ctr., 865 F.2d 930, 936 (8th Cir. 1989) (accommodation is not
reasonable if it imposes undue financial or administrative burdens on defendant, or
requires fundamental alteration in nature of defendant’s program).

      Finally, we conclude that the district court did not err in denying Stebbins’s
motion to confirm an arbitration award, or abuse its discretion in denying Stebbins’s
motions to compel discovery and his motions in limine. See Robinson v. Potter, 453
F.3d 990, 994-95 (8th Cir. 2006) (standard of review). Accordingly, we affirm. See
8th Cir. R. 47B.
                      ______________________________




      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.

                                          -2-